Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It is noted that the claimed “conductive barrier” (claims 1, 21, 24, element 600 in fig. 8 of the current drawing) and “contact electrode” (claims 4, 21 and 24, element 630) seems to be the same element (fig. 8).  Since the “conductive barrier…comprises a reflective electrode” (claims 1,21,24) the “conductive barrier”, the “contact electrode” and the “reflective electrode” are the same element.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (PG Pub 2015/0155293 A1).
Regarding claim 21, Wu teaches a display panel, comprising: a substrate (10, fig. 8) having a top side and a bottom side; a plurality of first electrodes (16C) and an auxiliary electrode (16S) disposed on the top side of the substrate; a plurality of light-emitting elements (183) disposed on the plurality of first electrodes and the auxiliary electrode, wherein a first pole of one of the plurality of light-emitting elements is connected to one of the plurality of first electrodes; a second electrode (22C) disposed on the plurality of light-emitting elements, wherein the second electrode is connected to a second pole of one of the plurality of light-emitting elements; and a conductive barrier (22C on 20S) disposed between two adjacent ones of the plurality of light-emitting elements, wherein the conductive barrier is electrically connected to the auxiliary electrode and the second electrode, wherein the conductive barrier comprises two sidewalls, wherein each of the two sidewalls comprises a reflective electrode (24, paragraph [0023]), and wherein the reflective electrode reflects light emitted from an adjacent one of the plurality of light-emitting elements (paragraph [0023]); wherein the conductive barrier further comprises a contact electrode (non-transparent metal in a stack of layers forming 22C, paragraph [0021]) disposed on and in contact with a side of the auxiliary electrode; wherein the contact electrode comprises a first sub-electrode (transparent ITO in a stack of layers forming 22C, paragraph [0021]) and a second sub-electrode (non-transparent layer in the stack of layers forming 22C, paragraph [0021]), wherein the first sub-electrode and the second sub-electrode are stacked in a first direction (fig. 8), and wherein the first direction is a direction perpendicular to a surface of the substrate; wherein the first sub-electrode and the second electrode (transparent ITO in a stack of layers forming 22C, paragraph [0021]) are integrally formed of a same material.
Wu does not teach wherein the second sub-electrode and the reflective electrode are integrally formed a same material because Wu does not teach the material of the non-transparent metal in 22C to be reflective.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the non-transparent metal in 22C to be a metal such as gold or silver, for the known benefit of reducing electrical conductivity of the layer.  It is well known that silver and gold are reflective.
Regarding claim 22, Wu remains as applied in claim 21.
Wu does not teach the reflective electrode has a reflectivity rate a for visible light at: a > 30%, where a is the reflectivity of the reflective electrode.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the reflective electrode to have a reflectivity rate a for visible light at: a > 30%, where a is the reflectivity of the reflective electrode, for the benefit of increase light output (paragraph [0023] of Wu).  
Regarding claim 23, Wu teaches the display panel of claim 21, wherein the conductive barrier is a metal barrier (22C, paragraph [0021]), and the reflective electrode and the contact electrode are made of a same material as the metal barrier (non-transparent metal in a stack of layers forming 22C, paragraph [0021], see rejection of claim 21).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (PG Pub 2015/0155293 A1).
Ichikawa et al (PG Pub 2020/0266176 A1).
Regarding claim 24, Ichikawa teaches a display panel, comprising: a substrate (20, fig. 7C) having a top side and a bottom side; a plurality of first electrodes (21) and an auxiliary electrode (22) disposed on the top side of the substrate; a plurality of light-emitting elements (30) disposed on the plurality of first electrodes and the auxiliary electrode, wherein a first pole of one of the plurality of light-emitting elements is connected to one of the plurality of first electrodes; a second electrode (24 on 30) disposed on the plurality of light-emitting elements, wherein the second electrode is connected to a second pole of one of the plurality of light-emitting elements; and a conductive barrier (24 on 22) disposed between two adjacent ones of the plurality of light-emitting elements, wherein the conductive barrier is electrically connected to the auxiliary electrode and the second electrode, wherein the conductive barrier comprises two sidewalls, wherein each of the two sidewalls comprises a reflective electrode (paragraph [0059]), and wherein the reflective electrode reflects light emitted from an adjacent one of the plurality of light-emitting elements (paragraph [0059]); wherein the conductive barrier further comprises a contact electrode (24 in contact with 22, fig. 7C) disposed on and in contact with a side of the auxiliary electrode; wherein the reflective electrode and the contact electrode form a groove structure (24 on 22, fig. 7B); wherein the display panel further comprising a light-blocking layer (black film on 22 and 24, paragraph [0059]) disposed on the conductive barrier, wherein the light-blocking layer covers the reflective electrode (black film on 22 and 24, paragraph [0059]).
Ichikawa does not explicitly teach wherein the light-blocking layer fills the groove structure.
It would have been obvious to try to make the light-blocking layer fills the groove structure, or not filling the groove, when forming the black film on layer 22, by the reasoning of obvious to try set forth in KSR.  "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 1-14,16,17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“perpendicular projections of the plurality of light-emitting elements on the laver where the auxiliary electrode is located fall in the hollowed-out structures” (claim 1).
Response to Arguments
Applicant's arguments filed 10/17/22 have been fully considered but they are not persuasive. See rejection of claims 21-24.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899